   Case:19-00642-ESL7 Doc#:15 Filed:03/22/19 Entered:03/22/19 10:52:13                    Desc: Main
                              Document Page 1 of 3


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF PUERTO RICO

IN RE:


    DE JESUS, JAIME RODRIGUEZ                               CASE NUMBER: 19-00642-ESL
    AMARO ORTIZ, ANA MARIA

    DEBTOR(S)                                                             (Chapter 7)
                                                                        NO ASSET CASE

                      SECOND NOTICE OF ABANDONMENT OF PROPERTY
                           AND REQUEST FOR CLERK TO NOTICE

TO: THE UNITED STATES TRUSTEE, DEBTOR(s) AND PARTIES IN INTEREST:

     Notice pursuant to 11 U.S.C. Section 554(a) was given through the 341 Meeting Notice whereby the
Trustee notified his intention to abandon any real property or scheduled property at this Section 341
Meeting.

      The property being abandoned is as follows:

Property                        Value          Amt.           Claimed          Other Costs      Value to
                                              Secured        Exemptions                        the Estate

2002 FORD E150 ECONOLINE 2WD    $1,000.00      $0.00            $0.00             $0.00         $1,000.00
MILEAGE: 160000 VIN NO
1FTSE34L72HA87500 2002 FORD
ECONOLINE E350; THIS VEHICLE
HAS MECHANICAL DEFECTS SUCH
AS: BACK DOORS DO NOT OPEN;
DAMAGED FUEL INJECTOR;
PASSANGER SIDE DENT; NO
CURRENT REGISTRATION (NO
MARBETE); NOT IN RU

VIN NO JA7MT22H3PP003027 1993   $700.00        $0.00            $0.00             $0.00         $700.00
MITSUBISHI MIGHTY PICK-UP;
THIS MOTOR VEHICLE DOES NOT
HAVE CURRENT REGISTRATION
(NO MARBETE); HAS MECHANICAL
DEFECTS: NO CLUTCH.

BANCO POPULAR DE PUERTO RICO    $2,197.70      $0.00            $0.00             $0.00         $2,197.70
ACCOUNT NO. X9395 D/B/A
COLMADO Y FRUTERA
RODRIGUEZ FLEXICUENTA
NEGOCIOS

INVENTORY: EQUIPMENT $10,900     $0.00         $0.00           $600.00            $0.00         -$600.00


Documents Included If Necessary: Appraisal ( ) Creditors Statement ( ) Proof of Lien( )
   Case:19-00642-ESL7 Doc#:15 Filed:03/22/19 Entered:03/22/19 10:52:13                     Desc: Main
                              Document Page 2 of 3


Enter zero (0) if estimated expenses and/or amount secured exceed actual or estimated value.

Reasons for abandonment:

     (1)      In considering that abandonment of property of the Estate is governed by section 554, the
undersigned Trustee has determined, after a proper inquiry, that the above listed property is not proper
for administration, and/or is burdensome to this Estate or of inconsequential value to the Estate.

     (2)      Under 11 USC § 554(c), any property that is scheduled but not otherwise administered at
the time of the closing of a case is abandoned to the debtor; however, property of the Estate that is not
scheduled in the case, and therefore not abandoned, shall remain property of the Estate.

    (3)       Scheduled property that is not administered before the case is closed is deemed abandoned
upon entry of the order closing the estate, absent an order to the contrary. 11 USC § 554(c).

    (4)       The undersigned Trustee acknowledges he shall/must not rely on the deemed abandonment
provisions of section 554(c) where possession of the property will expose the estate to liability.

     (5)       The net proceeds from a sale of above listed asset(s) will be insufficient to pay any tax
liability generated by the sale. That failure to abandon the property would expose the estate to additional
tax liability, wherefore the undersigned Trustee abandons above listed property so as to avoid
burdensome tax consequences to the Estate.

     (6)      The possession of the property exposes the Estate to a risk of liability which cannot be
insured against, and which outweighs its economic value to the Estate.

     (7)       Documentation in support and justification of this decision to abandon estate property, is
kept in the estate file. 28. U.S.C. § 586.

     (8)      Other considerations:

                 ( ) Listed property is/are abandoned, after consultation with appropriate federal, state,
     and local authorities, is/are no value to the Estate which may be hazardous to the health or safety of
     the general public.

                 ( ) Secured creditor has filed Motion for Relief of Stay (11 USC 362), and upon proper
     evaluation of property the undersigned Trustee has determined:

                      (a) that there is no equity in said property,

                      (b) that given appraisal/comparable/opinion of value of real property, market
                          conditions for said property are limited, liquidation cost and expenses do not
                          justify the risk of maintaining such estate property,

                      (c) lien(s) is/are greater than the value of the property

This case being a no Asset case it is Requested for the Clerk of the Court to give Notice to all
creditors and interested parties and file a certificate of service with the court.
   Case:19-00642-ESL7 Doc#:15 Filed:03/22/19 Entered:03/22/19 10:52:13                      Desc: Main
                              Document Page 3 of 3


I HEREBY CERTIFY THAT: The foregoing has been electronically filed with the Clerk of the Court
using the CM/ECF System which will send notification of said filing to parties appearing on said system
including the U.S. Trustee Office and a true copy to be mailed by the Clerk of the Court to Debtor and
Debtor’s Attorney and to All Creditors and parties in interest as per the Master Address List on file at the
Clerk’s Office.



Objections to abandonment must be filed in writing with the court and served within fourteen (14)
days of the mailing of this notice.


DATED:      March 22, 2019                           /s/ Roberto Roman Valentin
                                                     Roberto Roman Valentin, Esq.
                                                     Chapter 7 Trustee
                                                     Chapter 7 Trustee
                                                     P. O Box 9024003
                                                     San Juan, PR 00902-4003
                                                     Tele: (787) 740-6011
